El Juez Asociado Señor HutchisoN
emitió la opinión del tribunal.
Al resolver un memorándum de costas la corte de distrito se negó a conceder una partida en que se especificaba la suma pagada al taquígrafo por preparar la transcripción de la evi-dencia para ser usada en apelación. Se señala como error esta' resolución.
*913La sección 5 de la “Ley creando las plazas de taquí-grafos-reportera de los tribunales de distrito,” aprobada el 10 de marzo de 1904 (Estatutos Revisados de 1911, sección 1281) provee:
“Será deber del taquígrafo, al ser requerido por el Attorney General, el fiscal de distrito, o por cualquier persona parte en un pleito en que se hayan tomado notas taquigráficas, proporcionar copia es-crita en máquina de los autos (records), o de cualquier parte de los mismos, por la cual tendrá derecho a recibir, además de su sueldo, diez centavos como honorarios por cada cien palabras, que habrá de satisfacer la parte que solicite aquélla, cuya suma habrá de cargarse como costas de la causa a la parte vencida en juicio; ...”
De conformidad con los términos del artículo 327 del Có-digo de Enjuiciamiento Civil, según fué enmendado en 1936 (Leyes de ese año, pág. 353) el memorándum de costas pre-sentado después de sentencia en la corte de distrito compren-derá los siguientes desembolsos:
“(4) Lo pagado al taquígrafo de la corte para transcripción de cualquiera prueba testifical o procedimiento habidos en corte abierta, si dicha transcripción es ordenada por la corte.”
Con anterioridad a la enmienda de 1936 este tribunal babía resuelto que los honorarios del taquígrafo por la pre-paración de la transcripción de la evidencia para ser usada en apelación no formaban parte de las costas en, la corte de distrito y no podían ser incluidos en un memorándum de costas. Polanco v. Goffinet, et al., 30 D.P.R. 878. Este caso fué distinguido pero no revocado, ni tampoco modificada la doctrina del mismo, en el de Cortés & Segura Inc. v. Cortés, 43 D.P.R. 473. No bailamos en el inciso 4 del artículo 327, según fué enmendado en 1936 (Ley núm. 69, pág. 353), ni según fué nuevamente enmendado en 1937 (Leyes de ese año —núm. 94 — pág. 239) ninguna razón satisfactoria para resolver que cuando una corte de distrito ordena se prepáre una transcripción de evidencia para ser usada en un recurso de apelación, los honorarios del taquígrafo por preparar tal *914transcripción deban ser incluidos en el memorándum de cos-tas radicado en la corte de distrito.
El artículo 339 del Código de Enjuiciamiento Civil, tal -cual fue enmendado en 1917, proveía la radicación de un me-morándum de costas dentro de los diez días siguientes al en que se recibiera en la corte de distrito aviso oficial de la re-solución dictada. (Véase Código de Enjuiciamiento Civil, ed. de 1933.) Por la misma ley que enmendó el artículo 327 en 1936, se enmendó nuevamente el artículo 339 para que le-yera así:
“El memorándum de costas debe ser presentado dentro- de- los diez (10) días después de notificada la sentencia, y cualquier oposición del mismo dentro de los cinco (5) días subsiguientes. Dentro, de los diez (10) días después de la resolución de la corte sobre el memorán-dum de costas cualquiera de las partes puede apelar para ante el Tribunal Supremo y la apelación será tramitada conjuntamente con cualquiera apelación que baya sido establecida contra la sentencia principal.; Disponiéndose, que en caso en que no se baya establecido apelación de la sentencia principal, podrá siempre apelarse del me-morándum de costas.”
De ordinario la resolución dictada por un juez de distrito ordenando se prepare' la transcripción de evidencia para ser usada en apelación difícilmente puede ser incluida en el me-morándum de costas. La inclusión de la misma en el presente caso fue posible tan sólo porque este tribunal al resolver la apelación interpuesta contra una sentencia de la corte de dis-trito revocó dicha sentencia y en su lugar dictó la que debió ser dictada por la corte de distrito en primera instancia, in-cluyendo las costas en la corte inferior.
Nuestra conclusión es que una orden para que se prepare la transcripción de la evidencia, dictada después de radicarse un escrito de apelación, para ser usada en el recurso inter-puesto, no es la orden a que alude el inciso 49 del artículo 327 supra.
Otra contención es que la corte de distrito cometió error al eliminar del memorándum una partida de $250 por concepto de honorarios de abogado. Esta contención carece *915igualmente de méritos. McCormick v. González Martínez, 52 D.P.R. 912. El caso de Mejias v. Jaime, Auditor Municipal, 52 D.P.R. 534, no es aplicable.

Las resoluciones apeladas deben ser confirmadas.

El Juez Presidente Señor Del Toro, no intervino.